NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                               ________________

                                      No. 17-1638
                                   ________________

                                 PATRICIA RODGERS,

                                                        Appellant

                                             v.

                     MORAN FOODS LLC, a/k/a Save-A-Lot, LLC

                                   ________________

                      Appeal from the United States District Court
                         for the Eastern District of Pennsylvania
                         (D.C. Civil Action No. 2-16-cv-03641)
                    District Judge: Honorable Thomas N. O’Neill, Jr.
                                   ________________

                       Submitted Under Third Circuit LAR 34.1(a)
                                    March 9, 2018

              Before: MCKEE, AMBRO, and RESTREPO, Circuit Judges

                              (Opinion filed April 26, 2018)

                                   ________________

                                       OPINION*
                                   ________________

AMBRO, Circuit Judge



*
 This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7 does not
constitute binding precedent.
          Patricia Rodgers slipped on a puddle at a Save-A-Lot store. She appeals the

District Court’s grant of summary judgment on her negligence claim in favor of Moran

Foods, Inc., owner of Save-A-Lot. Her claim is that the Court erred in holding she did

not provide sufficient evidence that Moran Foods had actual or constructive notice of the

puddle that caused her to slip and fall.

          We have jurisdiction over final orders of the District Court under 28 U.S.C.

§ 1291. We review the grant of summary judgment de novo, applying the same standard

as the District Court. Blunt v. Lower Merion Sch. Dist., 767 F.3d 247, 265 (3d Cir.

2014). Summary judgment is proper if, viewing the record in the light most favorable to

Rodgers, there is no genuine issue of material fact and Moran Foods is entitled to

judgment as a matter of law. Fakete v. Aetna, Inc., 308 F.3d 335, 337 (3d Cir. 2002).

          Rodgers presents two reasons Moran Foods had constructive notice of the

condition: the location of the puddle on the premises and the time between the puddle’s

formation and her slip. Though together these factors may indicate constructive notice,

the evidence offered by Rodgers fails to satisfy either factor. See Lanni v. Pa. R.R. Co.,

88 A.2d 887, 889 (Pa. 1952). First, she argues the store had constructive notice because

she was “going to the register” when she slipped. But “going to the register” does not

indicate any proximity to the register, and Rodgers does not provide any evidence that the

cashier could see the puddle and therefore had actual or constructive notice of the spill.

Second, Rodgers contends the store’s violation of its “clean sweep” inspection policy

indicates the duration of the puddle. Though the store’s policy is to inspect the premises

every two hours, the log indicated the last “sweep” occurred two hours and twenty-six

                                             2
minutes before she slipped. This gap caps the amount of time the puddle could have

existed but does not itself show it existed for a length of time sufficient to give the store

actual or constructive notice. Rodgers did not provide any other evidence of the duration

of the puddle prior to her slip. Thus she did not present sufficient evidence Moran Foods

had constructive notice of the puddle due to its location and the duration of its existence.

          Viewing the facts most favorably to Rodgers, the District Court correctly

granted Moran Foods’ motion for summary judgment. We thus affirm.




                                               3